Citation Nr: 0716713	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran does not have a respiratory disorder attributable 
to his military service.


CONCLUSION OF LAW

The veteran does not have a respiratory disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1103, 1110, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has bronchitis that is possibly 
related to any number of in-service events, including an 
experimental medical procedure that was performed on him 
while he was in basic military training.  He also contends 
the following:  that he was exposed to aircraft exhaust 
fumes, asbestos, and lead while serving aboard ships in the 
Navy, and that his cigarette smoking began while he was in 
basic military training.  

The veteran's service medical record (SMRs) reveal that the 
veteran reported dizziness, fainting spells, shortness of 
breath, pain or pressure in his chest, and a chronic cough at 
the time of a November 1973 periodic physical examination.  
The physical examination did not reveal any defects, 
diagnoses, or significant medical history.  The veteran 
reported chest pain upon breathing deeply in February 1974.  
A chest x-ray revealed a small density on the second left 
interspace.  The examiner's impression was chest pain of 
questionable etiology and low grade bronchitis.  A 
tuberculosis test was administered and the veteran was 
counseled to discontinue smoking.  The veteran's February 
1975 separation examination revealed normal lungs and the 
veteran was noted to have no significant health history.  
Neither the SMRs nor the veteran's service personnel records 
reveal any reference to the veteran's claimed participation 
in experimental medical testing or exposure to asbestos or 
lead.  

The veteran indicated on his VA Form 9 that a review of 
another veteran's SMRs and service personnel records would 
prove that the veteran was involved in experimental medical 
testing while in service.  The veteran claimed that the other 
individual participated in the testing at the same time as 
the veteran did at Great Lakes Naval Station; however, a 
review of the records of the individual named by the veteran 
revealed that this individual was in the military service 
from 1945 to 1948, almost thirty years before the veteran 
entered service.  Furthermore, the records are negative for 
any reference to experimental medical testing.  

Associated with the claims file are private treatment reports 
from E. Yalcin, M.D., dated from May 1979 to August 1994.  In 
May 1986 the veteran reported that he was coughing a lot and 
on one occasion he coughed up blood.  He was diagnosed with 
bronchitis.  He was also found to have bronchitis in February 
1987, March 1988, November 1990, December 1990, and October 
1991. 

Associated with the claims file are VA outpatient treatment 
reports dated from January 1995 to December 2005.  The 
records reveal that the veteran reported that he passed out 
due to a coughing spell in February 1997.  He was assessed 
with acute or chronic bronchitis.  The veteran was found to 
have bronchitis and chronic obstructive pulmonary disease 
(COPD) in February 2002.  He was noted to smoke two packs of 
cigarettes per day.  In November 2002 the veteran was noted 
to smoke one to two packs of cigarettes per day.  In June 
2005 the veteran was noted to have COPD which had been 
diagnosed five years earlier.  A chest x-ray and computed 
tomography (CT) scan revealed some old granulomatous disease.  
The veteran was encouraged to stop smoking.  In August 2005 
the veteran was noted to smoke one-half to one pack of 
cigarettes per day.  

The veteran was afforded a VA examination in January 2005.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that he had a chronic cough.  He said he 
occasionally had fainting spells secondary to the coughing.  
He also reported that his cough was productive of clear, 
white sputum.  He denied the production of blood in the 
sputum and he denied anorexia.  The veteran admitted to 
smoking one to two packs of filtered cigarettes per day for 
thirty-three to thirty-six years.  The veteran reported that 
he was unable to do any physical activity without choking, 
coughing, or having lung problems.  Examination of the 
veteran's lungs revealed a slight decrease at the bilateral 
bases.  No wheezes or other abnormalities were noted.  The 
examiner reviewed the results of a chest x-ray and CT scan.  
The x-ray revealed some widening of the superior mid-sternum 
and some old granuloma disease.  The CT scan of the chest 
revealed no fibrosis associated with asbestosis.  The 
examiner also reviewed the results of a pulmonary function 
test (PFT) which revealed severe obstructive lung disease and 
mild restrictive lung disease.  The examiner diagnosed the 
veteran with smoking use, obesity, severe obstructive lung 
disease, and mild restrictive lung disease.  The examiner 
opined that the most likely cause of the veteran's lung 
disabilities was smoking.  The examiner noted that there was 
no information in the veteran's claims file to indicate that 
he was involved in a medical experiment.

As a preliminary matter, the Board notes that in a February 
2006 letter the RO informed the veteran that his SMRs had 
been requested from the National Records Personnel Center 
(NPRC) but that the SMRs for the time period from May 6, 1971 
to November 16, 1973, were not included in the records 
received from the NPRC.  The RO informed the veteran that he 
had ten days to submit any SMRs in his possession.  This 
letter was sent because the veteran indicated that a portion 
of his SMRs were missing from the claims file.  The Board 
notes that the RO had requested and received the veteran's 
available SMRs and service personnel records.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  For claims 
filed after June 9, 1998, a veteran's disability shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active military 
service on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  38 U.S.C.A. § 1103.  However, service 
connection may be granted for disability otherwise shown to 
have been incurred in aggravated in active military service 
or which became manifest to the requisite degree during an 
applicable presumptive period.  38 U.S.C.A. §§ 1103, 1112, 
1116 (West 2002 and Supp. 2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The clinical evaluation given on the veteran's separation 
examination found that his lungs were normal.  There is 
evidence of a current disability in the form of severe 
obstructive lung disease and mild restrictive lung disease, 
diagnosed in the course of his January 2005 VA examination.  
However, the examiner attributed the veteran's lung 
disabilities to the veteran's long-time smoking habit, not to 
his military service.  As noted above, for claims filed after 
June 9, 1998, VA regulations do not permit service connection 
for a disability attributed to a veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300 (2006).  
Consequently, even though the veteran's SMRs reveal that he 
smoked cigarettes during his military service, service 
connection for a respiratory disorder may not be granted on 
that basis, namely as a result of tobacco use in service.  38 
U.S.C.A. § 1103.  

The veteran has claimed that any number of possibilities 
exist for his having bronchitis, including asbestos, lead, or 
exhaust fume exposure during service, or a bacteriological 
experiment conducted during basic military training.  The 
January 2005 examiner reviewed the record and found no test 
results that would suggest any association with asbestos.  
Additionally, the examiner concluded that, of all 
possibilities, the likely cause of the veteran's lung 
disability was smoking.  The examiner did not specifically 
provide an opinion with respect to bacteriological testing, 
but did note that there was no indication of such testing in 
the record.  Moreover, the Board does not find the veteran's 
explanation to be credible.  He identified another individual 
who, according to the veteran, participated in the same 
testing at Great Lakes Naval Station during the same time as 
the veteran.  However, investigation by the RO revealed that 
the individual identified by the veteran had left military 
service many years before the veteran entered service.  

The VA examiner's conclusion that the likely cause of lung 
disability was smoking is supported by the record that does 
not reveal a chronic lung disability until many years after 
the veteran left service, and after the veteran had smoked 
cigarettes for many years.  All told, the entire record 
supports the examiner's findings, which are not contradicted 
by any other opinion evidence.  The Board therefore finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The Board notes that the veteran has alleged that his 
respiratory disorder is related to his military service.  
While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a respiratory disorder.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in March 2003.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO sent follow-up letters in April 2005 and 
February 2006 and informed him of the status of his case.  As 
noted above, in the February 2006 letter the RO informed the 
veteran that his SMRs had been requested from the NPRC but 
that the SMRs for the time period from May 6, 1971 to 
November 16, 1973, were not included in the records received 
from the NPRC.  The RO informed the veteran that he had ten 
days to submit any SMRs in his possession.  The veteran did 
not respond to the letter.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while notice was not provided as to the criteria for rating 
respiratory disorders or with respect to effective dates, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board does 
not have jurisdiction over such issues.  Consequently, a 
remand of the service connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded a VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


